Citation Nr: 0501478	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-18 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than March 20, 
1998 for the grant of service connection for residuals of a 
back injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a back injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from June 1970 until March 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boston, 
Massachusetts.

The veteran had previously been represented in this matter by 
Disabled American Veterans.  However, a January 2004 letter 
reveals that their power of attorney had been revoked.  The 
veteran indicated at his January 2004 hearing before the 
undersigned that it was his desire to proceed in his appeal 
without seeking new representation.  

Additionally, at his January 2004 hearing before the 
undersigned, the veteran raised many additional issues.  One 
such contention raised was that of clear and unmistakable 
error (CUE) as to the earlier denial of compensation for a 
back injury due to willful misconduct.  While such contention 
appears to be a component of an earlier effective date claim, 
dicussed in the body of this remand, the Board leaves it to 
the RO's discretion to take any appropriate action regarding 
the CUE claim.  The veteran also raised a claim of 
entitlement to service connection for paralysis of the left 
upper extremity and for multiple sclerosis.  Again, such 
matters are referred back to the RO for any appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Effective September 26, 2003, the diagnostic criteria 
pertaining to rating disabilities of the spine underwent 
significant revision.  The record does not reflect RO 
adjudication of the issue on appeal with consideration of the 
revised rating criteria.  Moreover, the veteran has not been 
apprised of the revised rating criteria.  The May 2003 
statement of the case predated the change in the law and no 
subsequent supplemental statements of the case were issued.  

Additional evidence has been received of record subsequent to 
issuance of the May 2003 statement of the case.  The record 
does not reflect RO consideration of such additional 
evidence.

Further, the Board finds that additional VA orthopedic 
examination would be useful in order to obtain a complete 
picture as to the severity of his service-connected back 
disability (muscle strain).  It is acknowledged that the 
veteran was scheduled for a VA examination in January 2004 
and failed to report.  However, as the claim is being 
returned for reasons outlined above, and in light of the 
potential benefit to the claimant in obtaining a more recent 
and detailed evaluation of his service-connected back 
disability (muscle strain), he should be afforded another 
opportunity to report for an examination.  

Furthermore, the Board observes that, in his July 2003 
substantive appeal as to his increased rating claim, the 
veteran also indicated disagreement as to the "commencing 
date of [his] award."  At his January 2004 hearing before 
the undersigned, the veteran clarified that it was his intent 
that his July 2003 VA Form 9 serve as a notice of 
disagreement on the issue of entitlement to an earlier 
effective date for the grant of service connection for 
residuals of a back injury.  The Board here agrees that the 
July 2003 communication should be so construed.  

The evidence of record does not reflect that a statement of 
the case (SOC) has been issued in response to the veteran's 
notice of disagreement, pursuant to 38 C.F.R. § 19.26 (2004).  
In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
current nature and extent of his service-
connected back disability (muscle 
strain).  All necessary tests should be 
conducted, including range of motion 
testing.  Further, the examiner must 
consider the extent to which the veteran 
suffers functional impairment due to 
factors such as pain, weakness, 
fatigability and incoordination, 
including on use.  Manifestations of 
nonservice-connected disability should be 
distinguished from the service-connected 
back disability, to the extent possible.

The claims file must be reviewed in 
conjunction with the examination and the 
examination report should indicate that 
the file was in fact reviewed.  

2.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim should 
be readjudicated with consideration of 
all additional evidence received since 
issuance of the statement of the case in 
May 2003.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be issued.  The 
SSOC must include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  The SSOC should 
also specifically include all applicable 
rating criteria for evaluating the 
veteran's low back disability, effective 
September 26, 2003.   A reasonable period 
of time for a response should be 
afforded.  

3.  The RO should take appropriate 
action, including issuance of a SOC, on 
the appeal initiated by the veteran as to 
the effective date awarded in June 2002 
for the grant of service connection for 
residuals of a back injury.   The veteran 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete an appeal from that 
determination.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




